

 
Execution Version

Exhibit 10.1
 
PURCHASE AGREEMENT
 
January 31, 2011




Merrill Lynch, Pierce, Fenner & Smith
 Incorporated
Wells Fargo Securities, LLC
As Representatives of the Initial Purchasers
c/o Merrill Lynch Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, New York 10036
 
Ladies and Gentlemen:
 
Introductory. SM Energy Company, a Delaware corporation (the “Company”),
proposes to issue and sell to the several Initial Purchasers named in Schedule A
(the “Initial Purchasers”), acting severally and not jointly, the respective
amounts set forth in such Schedule A of $350,000,000 aggregate principal amount
of the Company’s 6⅝% Senior Notes due 2019 (the “Securities”).  Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) and Wells Fargo
Securities, LLC have agreed to act as the representatives of the several Initial
Purchasers (the “Representatives”) in connection with the offering and sale of
the Securities.
 
The Securities will be issued pursuant to an indenture, to be dated as of
February 7, 2011 (the “Indenture”), between the Company and U.S. Bank National
Association, as trustee (the “Trustee”).  The Securities will be issued only in
book-entry form in the name of Cede & Co., as nominee of The Depository Trust
Company (the “Depositary”), pursuant to a letter of representations, to be dated
on or before the Closing Date (as defined in Section 2 hereof) (the “DTC
Agreement”), between the Company and the Depositary.
 
The holders of the Securities will be entitled to the benefits of a registration
rights agreement, to be dated as of February 7, 2011 (the “Registration Rights
Agreement”), among the Company and the Initial Purchasers, pursuant to which the
Company will be required to file with the Commission (as defined below), under
the circumstances set forth therein, (i) a registration statement under the
Securities Act (as defined below) relating to another series of debt securities
of the Company with terms substantially identical to the Securities (the
“Exchange Securities”) to be offered in exchange for the Securities (the
“Exchange Offer”); and (ii) a shelf registration statement pursuant to Rule 415
of the Securities Act relating to the resale by certain holders of the
Securities, and in each case, to use its best efforts to cause such registration
statements to be declared effective.  All references herein to the Exchange
Securities and the Exchange Offer are applicable only if the Company is in fact
required to consummate the Exchange Offer pursuant to the terms of the
Registration Rights Agreement.
 
This Agreement, the Registration Rights Agreement, the Securities, the Exchange
Securities and the Indenture are referred to herein as the “Transaction
Documents.”
 
The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”).  The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933 (as amended, the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom.  Pursuant to the terms of
the Securities and the Indenture, investors who acquire Securities shall be
deemed to have agreed that Securities may only be resold or otherwise
transferred, after the date hereof, if such Securities are registered for sale
under the Securities Act or if an exemption from the registration requirements
of the Securities Act is available (including the exemptions afforded by Rule
144A under the Securities Act (“Rule 144A”) or Regulation S under the Securities
Act (“Regulation S”)).
 
The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated January 25, 2011 (the “Preliminary
Offering Memorandum”), and has prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated January 31, 2011 (the “Pricing
Supplement”) and included in Annex I to this Agreement, describing the terms of
the Securities, each for use by such Initial Purchaser in connection with its
solicitation of offers to purchase the Securities.  The Preliminary Offering
Memorandum and the Pricing Supplement are herein referred to as the “Pricing
Disclosure Package.”  Promptly after this Agreement is executed and delivered,
the Company will prepare and deliver to each Initial Purchaser a final offering
memorandum dated the date hereof (the “Final Offering Memorandum”).
 
All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.
 
The Company hereby confirms its agreements with the Initial Purchasers as
follows:
 
SECTION 1. Representations and Warranties.  The Company hereby represents,
warrants and covenants to each Initial Purchaser that, as of the date hereof and
as of the Closing Date (references in this Section 1 to the “Offering
Memorandum” are to (x) the Pricing Disclosure Package in the case of
representations and warranties made as of the date hereof and (y) the Pricing
Disclosure Package and the Final Offering Memorandum in the case of
representations and warranties made as of the Closing Date):
 
(a) No Registration Required.  Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act
or, until such time as the Exchange Securities are issued pursuant to an
effective registration statement, to qualify the Indenture under the Trust
Indenture Act of 1939 (the “Trust Indenture Act,” which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder).
 
(b) No Integration of Offerings or General Solicitation.  None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has, directly or indirectly, solicited any offer to
buy or offered to sell, or will, directly or indirectly, solicit any offer to
buy or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities in a manner that would require the Securities to be registered under
the Securities Act.  None of the Company, its Affiliates, or any person acting
on its or any of their behalf (other than the Initial Purchasers, as to whom the
Company makes no representation or warranty) has engaged or will engage, in
connection with the offering of the Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502 under the
Securities Act.  With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or any person acting on
its or their behalf (other than the Initial Purchasers, as to whom the Company
makes no representation or warranty) has engaged or will engage in any directed
selling efforts within the meaning of Regulation S and (ii) each of the Company
and its Affiliates and any person acting on its or their behalf (other than the
Initial Purchasers, as to whom the Company makes no representation or warranty)
has complied and will comply with the offering restrictions set forth in
Regulation S.
 
(c) Eligibility for Resale under Rule 144A.  The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.
 
(d) The Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of the Time of Sale, nor the Final Offering Memorandum,
as of its date or (as amended or supplemented in accordance with Section 3(a),
as applicable) as of the Closing Date, contains or represents an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representatives expressly for use in the Pricing Disclosure Package, the Final
Offering Memorandum or amendment or supplement thereto, as the case may be.  The
Pricing Disclosure Package contains, and the Final Offering Memorandum will
contain, all the information specified in, and meeting the requirements of, Rule
144A.  The Company has not distributed and will not distribute, prior to the
later of the Closing Date and the completion of the Initial Purchasers’
distribution of the Securities, any offering material in connection with the
offering and sale of the Securities other than the Pricing Disclosure Package
and the Final Offering Memorandum.
 
(e) Company Additional Written Communications.  The Company has not prepared,
made, used, authorized, approved or distributed and will not prepare, make, use,
authorize, approve or distribute any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities other than (i)
the Pricing Disclosure Package, (ii) the Final Offering Memorandum and (iii) any
electronic road show or other written communications, in each case used in
accordance with Section 3(a).  Each such communication by the Company or its
agents and representatives pursuant to clause (iii) of the preceding sentence
(each, a “Company Additional Written Communication”), when taken together with
the Pricing Disclosure Package, did not as of the Time of Sale, and at the
Closing Date will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that this representation, warranty and agreement shall not apply to
statements in or omissions from each such Company Additional Written
Communication made in reliance upon and in conformity with information furnished
to the Company in writing by any Initial Purchaser through the Representatives
expressly for use in any Company Additional Written Communication.
 
(f) Incorporated Documents.  The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act.
 
(g) The Purchase Agreement.  This Agreement has been duly authorized, executed
and delivered by the Company.
 
(h) The Registration Rights Agreement and DTC Agreement.  The Registration
Rights Agreement has been duly authorized and, on the Closing Date, will have
been duly executed and delivered by, and will constitute a valid and binding
agreement of, the Company, enforceable in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles (regardless
of whether enforcement is considered in a proceeding in equity or at law)
(collectively, the “Enforceability Exceptions”) and except as rights to
indemnification may be limited by applicable law.  The DTC Agreement has been
duly authorized and, on the Closing Date, will have been duly executed and
delivered by, and will constitute a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by the Enforceability Exceptions.
 
(i) Authorization of the Securities and the Exchange Securities.  The Securities
to be purchased by the Initial Purchasers from the Company will on the Closing
Date be in the form contemplated by the Indenture, have been duly authorized for
issuance and sale pursuant to this Agreement and the Indenture and, at the
Closing Date, will have been duly executed by the Company and, when issued and
authenticated by the Trustee in the manner provided for in the Indenture and
delivered against payment of the purchase price therefor, will constitute valid
and binding obligations of the Company, enforceable in accordance with their
terms, except as the enforcement thereof may be limited by the Enforceability
Exceptions and will be entitled to the benefits of the Indenture.  The Exchange
Securities have been duly and validly authorized for issuance by the Company,
and when issued and authenticated in accordance with the terms of the Indenture,
the Registration Rights Agreement and the Exchange Offer, will constitute valid
and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
the Enforceability Exceptions and will be entitled to the benefits of the
Indenture.
 
(j) Authorization of the Indenture.  The Indenture has been duly authorized by
the Company and, at the Closing Date, will have been duly executed and delivered
by the Company and, assuming the due authorization, execution and delivery by
the Trustee, will constitute a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by the Enforceability Exceptions.
 
(k) Description of the Transaction Documents.  The Transaction Documents will
conform in all material respects to the respective statements relating thereto
contained in the Offering Memorandum.
 
(l) No Material Adverse Change.  Except as otherwise disclosed in the Offering
Memorandum (exclusive of any amendment or supplement thereto), subsequent to the
respective dates as of which information is given in the Offering Memorandum
(exclusive of any amendment or supplement thereto):  (i) there has been no
material adverse change, or any development that could reasonably be expected to
result in a material adverse change, in the condition, financial or otherwise,
or in the earnings, business, operations or business prospects, whether or not
arising from transactions in the ordinary course of business, of the Company and
its subsidiaries, considered as one entity (any such change is called a
“Material Adverse Change”); (ii) the Company and its subsidiaries, considered as
one entity, have not incurred any material liability or obligation, indirect,
direct or contingent, not in the ordinary course of business nor entered into
any material transaction or agreement not in the ordinary course of business;
and (iii) there has been no dividend or distribution of any kind declared, paid
or made by the Company or, except for (A) dividends paid to the Company or other
subsidiaries, any of its subsidiaries on any class of capital stock or
repurchase or redemption by the Company or any of its subsidiaries of any class
of capital stock and (B) cash dividends paid by the Company of $0.05 per share
of the Company’s common stock paid on each of May 10, 2010 and November 8, 2010.
 
(m) Independent Accountants.  Deloitte & Touche LLP, which expressed its opinion
with respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) and supporting schedules filed with the
Commission and included in the Offering Memorandum is an independent registered
public accounting firm within the meaning of the Securities Act, the Exchange
Act and the rules of the Public Company Accounting Oversight Board, and any
non-audit services provided by Deloitte & Touche LLP to the Company have been
approved by the Audit Committee of the Board of Directors of the Company.
 
(n) Preparation of the Financial Statements.  The financial statements, together
with the related schedules and notes, included in the Offering Memorandum
present fairly the consolidated financial position of the entities to which they
relate as of and at the dates indicated and the results of their operations and
cash flows for the periods specified.  Such financial statements have been
prepared in conformity with generally accepted accounting principles as applied
in the United States (“GAAP”) on a consistent basis throughout the periods
involved, except as may be expressly stated in the related notes thereto.  The
financial data set forth in the Offering Memorandum under the captions
“Summary–Summary Condensed Consolidated Historical Financial Data and Operating
Information” and “Selected Condensed Consolidated Historical Financial Data”
fairly present the information set forth therein on a basis consistent with that
of the audited financial statements contained in the Offering
Memorandum.  Nothing has come to the attention of the Company and its
subsidiaries that has caused them to believe that the statistical and
market-related data and forward-looking statements included in the Offering
Memorandum are not based on or derived from sources that are reliable and
accurate in all material respects.
 
(o) Good Standing of the Company.  The Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Delaware and has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Offering Memorandum
and to enter into and perform its obligations under, or as contemplated by, this
Agreement. The Company is duly qualified as a foreign corporation to transact
business and is in good standing in each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Change.
 
(p) No Significant Subsidiaries.  The subsidiaries of the Company, considered in
the aggregate as a single subsidiary, do not constitute a “significant
subsidiary” as defined in Rule 1-02 of Regulation S-X.  The Company does not own
or control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in Exhibit 21.1 to the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2009.
 
(q) Capitalization.  The authorized, issued and outstanding capital stock of the
Company is as set forth in the financial statements, including the schedules and
notes, included in the Offering Memorandum (except for subsequent issuances, if
any, pursuant to reservations, agreements or employee benefit plans referred to
in the Offering Memorandum). The shares of issued and outstanding capital stock
of the Company have been duly authorized and validly issued and are fully paid
and non-assessable; none of the outstanding shares of capital stock of the
Company was issued in violation of the preemptive, rights of first refusal or
other similar rights to subscribe for or purchase securities of the Company.
 
(r) Corporate Power.  The Company has full right, power and authority to execute
and deliver the Transaction Documents and to perform its obligations hereunder
and thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery of each of the Transaction Documents and
the consummation of the transactions contemplated thereby has been duly and
validly taken.
 
(s) Absence of Defaults and Conflicts. The Company is not in violation of its
charter or by-laws or other governing documents or in default in the performance
or observance of any obligation, agreement, covenant or condition contained in
any contract, indenture, mortgage, deed of trust, loan or credit agreement,
note, lease or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which or any of them may be bound, or to which any
of the property or assets of the Company is subject (collectively, “Agreements
and Instruments”) except for such violations or defaults that would not, singly
or in the aggregate, result in a Material Adverse Change; and the execution,
delivery and performance of the Transaction Documents and the consummation of
the transactions contemplated herein and in the Offering Memorandum (including
the issuance and sale of the Securities and the use of the proceeds from the
sale of the Securities as described in the Offering Memorandum under the caption
“Use of Proceeds”) and compliance by the Company with its obligations hereunder
do not and will not, whether with or without the giving of notice or passage of
time or both, (A) conflict with or constitute a breach of, or default or
Repayment Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company pursuant to, the Agreements and Instruments, (B) result in any violation
of the provisions of the charter or by-laws of the Company or (C) result in any
violation of any applicable law, statute, rule, regulation, judgment, order,
writ or decree of any government, government instrumentality or court, domestic
or foreign, having jurisdiction over the Company or any of its subsidiaries or
any of their assets, properties or operations (except, with respect to clauses
(A) and (C) only, for such conflicts, breaches or defaults or liens, charges or
encumbrances that would not, singly or in the aggregate, result in a Material
Adverse Change). As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company.
 
(t) Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Company,
threatened, against or affecting the Company or any of its subsidiaries which is
required to be disclosed in the Offering Memorandum (other than as disclosed
therein), or which might reasonably be expected to result in a Material Adverse
Change, or which might reasonably be expected to materially and adversely affect
the properties or assets of the Company or any of its subsidiaries or the
consummation of the transactions contemplated by this Agreement or the
performance by the Company of its obligations hereunder. The aggregate of all
pending legal or governmental proceedings to which the Company or any of its
subsidiaries is a party or of which any of their respective property or assets
is the subject which are not described in the Offering Memorandum, including
ordinary routine litigation incidental to the business of the Company and its
subsidiaries, could not reasonably be expected to result in a Material Adverse
Change.
 
(u) Possession of Intellectual Property. The Company and its subsidiaries own or
possess, or can acquire on reasonable terms, adequate patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, and neither the Company nor any of its
subsidiaries has received any notice or is otherwise aware of any infringement
of or conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances which would render any Intellectual
Property invalid or inadequate to protect the interest of the Company or any of
its subsidiaries therein, and which infringement or conflict (if the subject of
any unfavorable decision, ruling or finding) or invalidity or inadequacy, singly
or in the aggregate, would result in a Material Adverse Change.
 
(v) Absence of Further Requirements. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any court or
governmental authority or agency is necessary or required for the performance by
the Company of its obligations under the Transaction Documents, in connection
with the offering, issuance or sale of the Securities hereunder or the
consummation of the transactions contemplated by the Transaction Documents or
for the due execution, delivery or performance of the Transaction Documents by
the Company, except (i) such as have been already obtained; (ii) as may be
required under the Securities Act in connection with the transactions
contemplated by the Registration Rights Agreement or state securities laws and
(iii) for the qualification of the Indenture under the Trust Indenture Act.
 
(w) Possession of Licenses and Permits. The Company possesses such permits,
licenses, approvals, consents and other authorizations (collectively,
“Governmental Licenses”) issued by the appropriate federal, state, local or
foreign regulatory agencies or bodies necessary to conduct the business now
operated by it; the Company is in compliance with the terms and conditions of
all such Governmental Licenses, except where the failure so to comply would not,
singly or in the aggregate, result in a Material Adverse Change; all of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not have a Material Adverse
Change; and the Company has not received any notice of proceedings relating to
the revocation or modification of, or non-compliance with, any such Governmental
Licenses which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a Material Adverse Change.
 
(x) Title to Property. The Company and its subsidiaries have good and marketable
title to all material real property owned by the Company and its subsidiaries,
including without limitation, all oil and gas properties, and good title to all
other properties owned by them including, without limitation, all assets and
facilities used by the Company and its subsidiaries in the production and
marketing of oil and gas, in each case, free and clear of all mortgages,
pledges, liens, security interests, claims, restrictions or encumbrances of any
kind except such as (i) are described in the Offering Memorandum or (ii) where
the failure to hold such title would not, singly or in the aggregate, result in
a Material Adverse Change; and all of the leases and subleases of the Company
and its subsidiaries, considered as one enterprise, and under which the Company
or any of its subsidiaries holds properties described in the Offering
Memorandum, including, without limitation, all oil and gas producing properties
of the Company and its subsidiaries and all assets and facilities used by the
Company and its subsidiaries in the production and marketing of oil and gas, are
in full force and effect, and neither the Company nor any of its subsidiaries
has any notice of any claim of any sort that has been asserted by anyone adverse
to the rights of the Company or any of its subsidiaries under any of the leases
or subleases mentioned above, or affecting or questioning the rights of the
Company or any such subsidiary to the continued possession of the leased or
subleased premises under any such lease or sublease, except where the failure of
a lease or sublease to be in full force and effect or the existence of any such
claim would not, singly or in the aggregate, result in a Material Adverse
Change.
 
(y) Environmental Laws. Except as described in the Offering Memorandum and
except such matters as would not, singly or in the aggregate, result in a
Material Adverse Change, (i) neither the Company nor any of its subsidiaries is
in violation of any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, policy or rule of common law or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products or asbestos containing materials
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”); (ii) the Company and
its subsidiaries have all permits, authorizations and approvals required under
applicable Environmental Laws for their operations as presently conducted and
are each in compliance with their requirements; (iii) there are no pending or
threatened administrative, regulatory or judicial actions, suits, written
demands, claims, liens, notices of noncompliance or violation, investigation or
proceedings arising pursuant to any Environmental Law asserted against the
Company or any of its subsidiaries and (iv) to the knowledge of the Company,
there are no events or circumstances that would reasonably be expected to form
the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Company or any of its subsidiaries relating to Hazardous Materials
or Environmental Laws or the violation of any Environmental Laws.
 
(z) Independent Petroleum Engineers. Ryder Scott Company, L.P., whose report as
of December 31, 2010 is referenced in the Offering Memorandum was, as of the
date of such report, and is, as of the date hereof, an independent petroleum
engineer with respect to the Company and its subsidiaries.
 
(aa) Accuracy of Reserve Information. The oil and natural gas reserve estimates
of the Company and its subsidiaries as of December 31, 2009 and 2010 contained
in the Offering Memorandum are derived from reports that have been prepared by,
or have been audited by, Ryder Scott Company, L.P., as set forth and to the
extent indicated therein, and such estimates fairly reflect the oil and natural
gas reserves of the Company and its subsidiaries, as applicable, at the dates
indicated therein and are in accordance, in all material respects, with
Commission guidelines applied on a consistent basis throughout the periods
involved.
 
(bb) Oil and Gas Agreements. The participation agreements, joint development
agreements, joint operating agreements, farm-out agreements and other agreements
described in the Offering Memorandum relating to the Company’s or its
subsidiaries’ rights with respect to the ownership, lease or operation of oil
and gas properties, the acquisition of interests in oil and gas properties or
the exploration for, development of or production of oil and gas reserves
thereon, constitute valid and binding agreements of the Company and, to the
knowledge of the Company without inquiry, of the other parties thereto,
enforceable in accordance with their terms, except as the enforcement thereof
may be limited by the Enforceability Exceptions.
 
(cc) Accounting Controls and Disclosure Controls. The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorization; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described in the Offering Memorandum,
since the end of the Company’s most recent audited fiscal year, there has been
(1) no material weakness in the Company’s internal control over financial
reporting (whether or not remediated) and (2) no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting. The Company and its subsidiaries employ disclosure controls
and procedures (as such term is defined in Rules 13a-15 and 15d-15 under the
Exchange Act) that are designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms, and is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and principal financial officer or officers, as appropriate,
to allow timely decisions regarding disclosure.
 
(dd) Compliance with the Sarbanes-Oxley Act. There is and has been no failure on
the part of the Company or any of the Company’s directors or officers, in their
capacities as such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications.
 
(ee) Payment of Taxes.  Except as otherwise disclosed in the Offering Memorandum
or as would not, singly or in the aggregate, result in a Material Adverse
Change, (i) the Company and its subsidiaries have paid all federal, state, local
and foreign taxes and filed all tax returns required to be paid or filed through
the date hereof and (ii) there is no tax deficiency that has been, or could
reasonably be expected to be, asserted against the Company or any of its
subsidiaries or any of their respective properties or assets.
 
(ff) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and business, in such amounts and
covering such risks as is reasonably adequate to protect the Company, its
subsidiaries and their businesses. The Company has no reason to believe that it
or any subsidiary will not be able (i) to renew its existing insurance coverage
as and when such policies expire or (ii) to obtain comparable coverage from
similar institutions as may be necessary or appropriate to conduct its business
as now conducted and at a cost that would not result in a Material Adverse
Change.
 
(gg) No Price Stabilization or Manipulation.  The Company has not taken and will
not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.
 
(hh) Investment Company Act.  The Company is not required, and upon the issuance
and sale of the Securities as herein contemplated and the application of the net
proceeds therefrom as described in the Offering Memorandum will not be required,
to register as an “investment company” under the Investment Company Act of 1940,
as amended.
 
(ii) Regulations T, U, X.  Neither the Company nor any of its subsidiaries nor
any agent thereof acting on their behalf has taken, and none of them will take,
any action that might cause this Agreement or the issuance or sale of the
Securities to violate Regulation T, Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System.
 
(jj) ERISA Compliance.  Except as otherwise disclosed in the Offering
Memorandum, the Company and its subsidiaries and any “employee benefit plan” (as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974
(as amended, “ERISA,” which term, as used herein, includes the regulations and
published interpretations thereunder) established or maintained by the Company,
its subsidiaries or their ERISA Affiliates (as defined below) are in compliance
in all material respects with ERISA and, to the knowledge of the Company, each
“multiemployer plan” (as defined in Section 4001 of ERISA) to which the Company,
its subsidiaries or an ERISA Affiliate contributes (a “Multiemployer Plan”) is
in compliance in all material respects with ERISA.  “ERISA Affiliate” means,
with respect to the Company or a subsidiary, any member of any group of
organizations described in Section 414(b), (c), (m) or (o) of the Internal
Revenue Code of 1986 (as amended, the “Code,” which term, as used herein,
includes the regulations and published interpretations thereunder) of which the
Company or such subsidiary is or, within the last six years, has been a
member.  No “reportable event” (as defined in Section 4043 of ERISA) has
occurred or is reasonably expected to occur with respect to any “employee
benefit plan” established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates.  No “single employer plan” (as defined in Section
4001 of ERISA) established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates, if such “employee benefit plan” were terminated,
would have any “amount of unfunded benefit liabilities” (as defined in Section
4001 of ERISA) that would, singly or in the aggregate (with any other such
“single employer plan”), reasonably be expected to result in a Material Adverse
Change.  Neither the Company, its subsidiaries nor any of their ERISA Affiliates
has incurred or reasonably expects to incur any liability (i) under Title IV of
ERISA with respect to termination of, or withdrawal from, any “employee benefit
plan” or (ii) that would, singly or in the aggregate, reasonably be expected to
result in a Material Adverse Change under Sections 430, 4971, 4975 or 4980B of
the Code.  To the knowledge of the Company, each “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates that is intended to be qualified under Section 401 of the Code is so
qualified and nothing has occurred, whether by action or failure to act, which
would cause the loss of such qualification.
 
(kk) Compliance with Labor Laws.  Except as otherwise disclosed in the Offering
Memorandum or as would not, individually or in the aggregate, result in a
Material Adverse Change, (i) there is (A) no unfair labor practice complaint
pending or, to the best of the Company’s knowledge, threatened against the
Company or any of its subsidiaries before the National Labor Relations Board,
and no grievance or arbitration proceeding arising out of or under collective
bargaining agreements pending, or to the best of the Company’s knowledge,
threatened, against the Company or any of its subsidiaries, (B) no strike, labor
dispute, slowdown or stoppage pending or, to the best of the Company’s
knowledge, threatened against the Company or any of its subsidiaries and (C) no
union representation question existing with respect to the employees of the
Company or any of its subsidiaries and, to the best of the Company’s knowledge,
no union organizing activities taking place and (ii) there has been no violation
of any federal, state or local law relating to discrimination in hiring,
promotion or pay of employees or of any applicable wage or hour laws.
 
(ll) Related Party Transactions.  Except for the transactions contemplated by
(i) the Gas Purchase Agreement by and between the Company and Targa Permian LP,
dated as of November 1, 2010, and (ii) the Purchase and Sale Agreement between
the Company and Legacy Reserves Operating LP, dated as of December 17, 2009, no
relationship, direct or indirect, or transaction exists between or among any of
the Company or any affiliate of the Company, on the one hand, and any director,
officer, member, stockholder, customer or supplier of the Company or any
Affiliate of the Company, on the other hand, which is required by the Securities
Act to be disclosed in a registration statement on Form S-1 which is not so
disclosed in the Offering Memorandum.  Except as otherwise disclosed in the
Offering Memorandum, there are no outstanding loans, advances (except advances
for business expenses in the ordinary course of business) or guarantees of
indebtedness by the Company or any Affiliate of the Company to or for the
benefit of any of the officers or directors of the Company or any Affiliate of
the Company or any of their respective family members.
 
(mm) Foreign Corrupt Practices Act. Neither the Company nor, to the knowledge of
the Company, any director, officer, agent, employee, Affiliate or other person
acting on behalf of the Company or any of its subsidiaries is aware of or has
taken any action, directly or indirectly, that would result in a violation by
such persons of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”), including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA and the Company and, to the knowledge of the Company, its Affiliates have
conducted their businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.
 
(nn) Money Laundering Laws. The operations of the Company are and have been
conducted at all times materially in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.
 
(oo) No Conflict with OFAC Laws. Neither the Company nor any of its subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
Affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
 
(pp) Forward-Looking Statements.  No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.
 
(qq) Regulation S.  The Company and its affiliates and all persons acting on
their behalf (other than the Initial Purchasers, as to whom the Company makes no
representation) have complied with and will comply with the offering
restrictions requirements of Regulation S in connection with the offering of the
Securities outside the United States and, in connection therewith, the Offering
Memorandum will contain the disclosure required by Rule 902.  The Company is a
“reporting issuer,” as defined in Rule 902 under the Securities Act.
 
Any certificate signed by any officer of the Company or any of its subsidiaries
and delivered to the Representatives or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company to each
Initial Purchaser as to the matters covered thereby.
 
SECTION 2. Purchase, Sale and Delivery of the Securities.
 
(a) The Securities.  The Company agrees to issue and sell to the Initial
Purchasers, severally and not jointly, all of the Securities, and, subject to
the conditions set forth herein, the Initial Purchasers agree, severally and not
jointly, to purchase from the Company the aggregate principal amount of
Securities set forth opposite their names on Schedule A, at a purchase price of
97.75% of the principal amount thereof payable on the Closing Date, in each
case, on the basis of the representations, warranties and agreements herein
contained, and upon the terms herein set forth.
 
(b) The Closing Date.  Delivery of certificates for the Securities in definitive
form to be purchased by the Initial Purchasers and payment therefor shall be
made at the offices of Baker Botts L.L.P., 2001 Ross Avenue, Dallas, Texas 75201
(or such other place as may be agreed to by the Company and the Representatives)
at 9:00 a.m. New York City time, on February 7, 2011, or such other time and
date as the Representatives shall designate by notice to the Company (the time
and date of such closing are called the “Closing Date”).
 
(c) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, the Securities to the Representatives for the accounts of the several
Initial Purchasers through the facilities of Depositary at the Closing Date
against the irrevocable release of a wire transfer of immediately available
funds for the amount of the purchase price therefor.  The Securities shall be in
such denominations and registered in the name of Cede & Co., as nominee of the
Depositary, pursuant to the DTC Agreement, and shall be delivered at the Closing
Date to the Trustee, as custodian for the Depositary.  Time shall be of the
essence, and delivery at the time and place specified in this Agreement is a
further condition to the obligations of the Initial Purchasers.
 
(d) Initial Purchasers as Qualified Institutional Buyers.  Each Initial
Purchaser severally and not jointly represents and warrants to, and agrees with,
the Company that:
 
(i) it will offer and sell Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex II to this
Agreement;
 
(ii) it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and
 
(iii) it will not offer or sell Securities by, any form of general solicitation
or general advertising, including but not limited to the methods described in
Rule 502(c) under the Securities Act.
 
SECTION 3. Additional Covenants.  The Company further covenants and agrees with
each Initial Purchaser as follows:
 
(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications.  As promptly as practicable following the Time of Sale and in
any event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement.  The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement.  The Company will not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless the Representatives shall previously
have been furnished a copy of the proposed amendment or supplement prior to the
proposed use or filing, and shall not have objected to such amendment or
supplement.  Before making, preparing, using, authorizing, approving or
distributing any Company Additional Written Communication, the Company will
furnish to the Representatives a copy of such written communication for review
and will not make, prepare, use, authorize, approve or distribute any such
written communication to which the Representatives reasonably object.
 
(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters.  If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare and
(subject to Section 3(a) hereof) furnish to the Initial Purchasers such
amendments or supplements to any of the Pricing Disclosure Package (including
any information filed under the Exchange Act and incorporated by reference
therein) as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or supplemented (including such information
filed under the Exchange Act and incorporated by reference therein) will not, in
the light of the circumstances under which they were made, be misleading or so
that any of the Pricing Disclosure Package will comply with all applicable
law.  If, prior to the completion of the placement of the Securities by the
Initial Purchasers with the Subsequent Purchasers, any event shall occur or
condition exist as a result of which it is necessary to amend or supplement the
Final Offering Memorandum, as then amended or supplemented, in order to make the
statements therein, in the light of the circumstances when the Final Offering
Memorandum is delivered to a Subsequent Purchaser, not misleading, or if in the
judgment of the Representatives or counsel for the Initial Purchasers it is
otherwise necessary to amend or supplement the Final Offering Memorandum to
comply with law, the Company agrees to promptly prepare (subject to Section 3
hereof), furnish at its own expense to the Initial Purchasers, amendments or
supplements to the Final Offering Memorandum so that the statements in the Final
Offering Memorandum as so amended or supplemented will not, in the light of the
circumstances at the Closing Date and at the time of sale of Securities, be
misleading or so that the Final Offering Memorandum, as amended or supplemented,
will comply with all applicable law.
 
Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding, if, in the judgment of the Representatives, the Initial Purchasers
or any of their affiliates (as such term is defined in the Securities Act) are
required to deliver a prospectus in connection with sales of, or market-making
activities with respect to, the Securities, the Company agrees to periodically
amend the applicable registration statement so that the information contained
therein complies with the requirements of Section 10 of the Securities Act, to
amend the applicable registration statement or supplement the related prospectus
or the documents incorporated therein when necessary to reflect any material
changes in the information provided therein so that the registration statement
and the prospectus will not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing as of the date the
prospectus is so delivered, not misleading and to provide the Initial Purchasers
with copies of each amendment or supplement filed and such other documents as
the Initial Purchasers may reasonably request.
 
The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 3.
 
(c) Copies of the Offering Memorandum.  The Company agrees to furnish the
Initial Purchasers, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto as they shall reasonably request.
 
(d) Blue Sky Compliance.  The Company shall cooperate with the Representatives
and counsel for the Initial Purchasers to qualify or register (or to obtain
exemptions from qualifying or registering) all or any part of the Securities for
offer and sale under the securities laws of the several states of the United
States, the provinces of Canada or any other jurisdictions designated by the
Representatives, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Securities.  The Company shall not be required to
qualify as a foreign corporation or to take any action that would subject it to
general service of process in any such jurisdiction where it is not presently
qualified or where it would be subject to taxation as a foreign
corporation.  The Company will advise the Representatives promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Securities for offering, sale or trading in any jurisdiction or
any initiation or threat of any proceeding for any such purpose, and in the
event of the issuance of any order suspending such qualification, registration
or exemption, the Company shall use its best efforts to obtain the withdrawal
thereof at the earliest possible moment.
 
(e) Use of Proceeds.  The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.
 
(f) The Depositary.  The Company will cooperate with the Initial Purchasers and
use its reasonable best efforts to permit the Securities to be eligible for
clearance and settlement through the facilities of the Depositary.
 
(g) Additional Issuer Information.  Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the New York
Stock Exchange (“NYSE”) all reports and documents required to be filed under
Section 13 or 15 of the Exchange Act.  Additionally, at any time when the
Company is not subject to Section 13 or 15 of the Exchange Act, for the benefit
of holders and beneficial owners from time to time of the Securities, the
Company shall furnish, at its expense, upon request, to holders and beneficial
owners of Securities and prospective purchasers of Securities information
(“Additional Issuer Information”) satisfying the requirements of Rule 144A(d).
 
(h) Agreement Not To Offer or Sell Additional Securities.  During the period of
60 days following the date hereof, the Company will not, without the prior
written consent of the Representatives (which consent may be withheld at the
sole discretion of the Representatives), directly or indirectly, sell, offer,
contract or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any debt
securities of the Company or securities exchangeable for or convertible into
debt securities of the Company (other than as contemplated by this Agreement and
to register the Exchange Securities).
 
(i) Future Reports to the Initial Purchasers.  At any time when the Company is
not subject to Section 13 or 15 of the Exchange Act and any Securities or
Exchange Securities remain outstanding, the Company will furnish to the
Representatives and, upon request, to each of the other Initial Purchasers:  (i)
as soon as practicable after the end of each fiscal year, copies of the Annual
Report of the Company containing the balance sheet of the Company as of the
close of such fiscal year and statements of income, stockholders’ equity and
cash flows for the year then ended and the opinion thereon of the Company’s
independent public or certified public accountants; (ii) as soon as practicable
after the filing thereof, copies of each proxy statement, Annual Report on Form
10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K or other report
filed by the Company with the Commission, the Financial Industry Regulatory
Authority (“FINRA”) or any securities exchange; and (iii) as soon as available,
copies of any report or communication of the Company mailed generally to holders
of its capital stock or debt securities (including the holders of the
Securities), if, in each case, such documents are not filed with the Commission
within the time periods specified by the Commission’s rules and regulations
under Section 13 or 15 of the Exchange Act.
 
(j) No Integration.  The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers; (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers; or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or by Regulation
S thereunder or otherwise.
 
(k) No General Solicitation or Directed Selling Efforts.  The Company agrees
that it will not and will not permit any of its Affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act or (ii) engage
in any directed selling efforts with respect to the Securities within the
meaning of Regulation S, and the Company will and will cause all such persons to
comply with the offering restrictions requirement of Regulation S with respect
to the Securities.
 
(l) No Restricted Resales.  During the period of one year after the Closing
Date, the Company will not, and will not permit any of its affiliates (as
defined in Rule 144 under the Securities Act) to resell any of the Securities
that have been reacquired by any of them.
 
(m) Legended Securities.  Each certificate for a Security will bear the legend
contained in “Transfer Restrictions” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.
 
The Representatives on behalf of the several Initial Purchasers, may, in their
sole discretion, waive in writing the performance by the Company of any one or
more of the foregoing covenants or extend the time for their performance.
 
SECTION 4. Payment of Expenses.  The Company agrees to pay all costs, fees and
expenses incurred in connection with the performance of its obligations
hereunder and in connection with the transactions contemplated hereby,
including, without limitation, (i) all expenses incident to the issuance and
delivery of the Securities (including all printing and engraving costs); (ii)
all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Securities to the Initial Purchasers; (iii) all fees
and expenses of the Company’s counsel, independent public or certified public
accountants and other advisors; (iv) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution of
the Pricing Disclosure Package and the Final Offering Memorandum (including
financial statements and exhibits thereto), and all amendments and supplements
thereto, and the Transaction Documents; (v) all filing fees, attorneys’ fees and
expenses incurred by the Company or the Initial Purchasers in connection with
qualifying or registering (or obtaining exemptions from the qualification or
registration of) all or any part of the Securities for offer and sale under the
securities laws of the several states of the United States, the provinces of
Canada or other jurisdictions designated by the Initial Purchasers (including,
without limitation, the cost of preparing, printing and mailing preliminary and
final blue sky or legal investment memoranda and any related supplements to the
Pricing Disclosure Package or the Final Offering Memorandum); (vi) the fees and
expenses of the Trustee, including the fees and disbursements of counsel for the
Trustee in connection with the Indenture, the Securities and the Exchange
Securities; (vii) any fees payable in connection with the rating of the
Securities or the Exchange Securities with the ratings agencies; (viii) all fees
and expenses (including reasonable fees and expenses of counsel) of the Company
in connection with approval of the Securities by the Depositary for “book-entry”
transfer, and the performance by the Company of its other obligations under this
Agreement; and (ix) all expenses incident to the “road show” for the offering of
the Securities.  It is understood, however, that, except as provided in this
Section 4 and Sections 6, 8 and 9 hereof, the Initial Purchasers shall pay 50%
of the cost of any aircraft chartered in connection with the “road show” and all
of their own expenses, including the fees and disbursements of their counsel.
 
SECTION 5. Conditions of the Obligations of the Initial Purchasers.  The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 1 hereof as of the date hereof and as of the Closing Date as
though then made and to the timely performance by the Company of its covenants
and other obligations hereunder, and to each of the following additional
conditions:
 
(a) Accountants’ Comfort Letter.  On the date hereof, the Initial Purchasers
shall have received from Deloitte & Touche LLP, the independent registered
public accounting firm for the Company, a “comfort letter” dated the date hereof
addressed to the Initial Purchasers, in form and substance satisfactory to the
Representatives, covering the financial information in the Pricing Disclosure
Package and other customary matters.  In addition, on the Closing Date, the
Initial Purchasers shall have received from such accountants a “bring-down
comfort letter” dated the Closing Date addressed to the Initial Purchasers, in
form and substance satisfactory to the Representatives, in the form of the
“comfort letter” delivered on the date hereof, except that (i) it shall cover
the financial information in the Final Offering Memorandum and any amendment or
supplement thereto; and (ii) procedures shall be brought down to a date no more
than three days prior to the Closing Date.
 
(b) No Material Adverse Change or Ratings Agency Change.  For the period from
and after the date of this Agreement and prior to the Closing Date:
 
(i) in the judgment of the Representatives, there shall not have occurred any
Material Adverse Change; and
 
(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” as such term is defined for purposes of Rule 436 under the
Securities Act.
 
(c) Opinion of Counsel for the Company.  On the Closing Date the Initial
Purchasers shall have received the favorable opinion of Vinson & Elkins L.L.P.,
counsel for the Company, dated as of such Closing Date, the form of which is
attached hereto as Exhibit A.
 
(d) Opinion of Counsel for the Initial Purchasers.  On the Closing Date the
Initial Purchasers shall have received the favorable opinion of Baker Botts
L.L.P., counsel for the Initial Purchasers, dated as of such Closing Date, with
respect to such matters as may be reasonably requested by the Initial
Purchasers.
 
(e) Officers’ Certificate.  On the Closing Date the Initial Purchasers shall
have received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and the Chief Financial Officer or
Chief Accounting Officer of the Company, dated as of the Closing Date, to the
effect set forth in Section 5(b)(ii) hereof, and further to the effect that:
 
(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;
 
(ii) the representations, warranties and covenants of the Company set forth in
Section 1 hereof were true and correct as of the date hereof and are true and
correct as of the Closing Date with the same force and effect as though
expressly made on and as of the Closing Date; and
 
(iii) the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date.
 
(f) Indenture; Registration Rights Agreement.  The Company shall have executed
and delivered the Indenture, in form and substance reasonably satisfactory to
the Initial Purchasers, and the Initial Purchasers shall have received executed
copies thereof.  The Company shall have executed and delivered the Registration
Rights Agreement, in form and substance reasonably satisfactory to the Initial
Purchasers, and the Initial Purchasers shall have received such executed
counterparts.
 
(g) Reserve Letters. On the date hereof and on the Closing Date, Ryder Scott
Company, L.P. shall have furnished to the Representatives, at the request of the
Company, reserve report confirmation letters, dated the respective dates of
delivery thereof and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representatives, containing statements and
information of the type customarily included in such letters to Initial
Purchasers with respect to its audits of the reserves of the Company referred to
in the Offering Memorandum.
 
(h) Additional Documents.  On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.
 
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Sections 4, 6, 8 and 9 hereof shall at all times be
effective and shall survive such termination.
 
SECTION 6. Reimbursement of Initial Purchasers’ Expenses.  If this Agreement is
terminated by the Representatives pursuant to Section 5 or any of clauses (i),
(v) or (vi) of Section 10 hereof, including if the sale to the Initial
Purchasers of the Securities on the Closing Date is not consummated because of
any refusal, inability or failure on the part of the Company to perform any
agreement herein or to comply with any provision hereof, the Company agrees to
reimburse the Initial Purchasers, severally, upon demand for all out-of-pocket
expenses that shall have been reasonably incurred by the Initial Purchasers in
connection with the proposed purchase and the offering and sale of the
Securities, including, without limitation, fees and disbursements of counsel,
printing expenses, travel expenses, postage, facsimile and telephone charges.
 
SECTION 7. Offer, Sale and Resale Procedures.  Each of the Initial Purchasers,
on the one hand, and the Company, on the other hand, hereby agree to observe the
following procedures in connection with the offer and sale of the Securities:
 
(a) Offers and sales of the Securities will be made only by the Initial
Purchasers or affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made.  Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex II hereto, which Annex II is hereby expressly made a part hereof.
 
(b) The Securities will be offered by approaching prospective Subsequent
Purchasers on an individual basis.  No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Securities.
 
(c) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Securities (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Securities) shall bear the following legend:
 
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE ‘‘SECURITIES ACT’’), OR ANY STATE SECURITIES LAWS. NEITHER THIS NOTE, NOR
ANY INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO THE
REGISTRATION REQUIREMENTS OF, THE SECURITIES ACT. THE HOLDER OF THIS NOTE, BY
ITS ACCEPTANCE HEREOF, AGREES NOT TO OFFER, SELL OR OTHERWISE TRANSFER SUCH
SECURITY, PRIOR TO THE DATE WHICH IS ONE YEAR AFTER THE LATER OF THE ORIGINAL
ISSUE DATE HEREOF AND THE LAST DATE ON WHICH THE COMPANY OR ANY AFFILIATE OF THE
COMPANY WAS THE OWNER OF THIS NOTE (OR ANY PREDECESSOR OF THIS NOTE) (THE
‘‘RESALE RESTRICTION TERMINATION DATE’’), EXCEPT THAT THE NOTES MAY BE
TRANSFERRED (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (C) FOR SO LONG AS
THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT
(‘‘RULE 144A’’), TO A PERSON IT REASONABLY BELIEVES IS A ‘‘QUALIFIED
INSTITUTIONAL BUYER’’ AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS
AND SALES TO NON-U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE
MEANING OF REGULATION S UNDER THE SECURITIES ACT, OR (E) PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO THE COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH  OFFER, SALE
OR TRANSFER (1) PURSUANT TO CLAUSE (D) PRIOR TO THE END OF THE 40-DAY
DISTRIBUTION COMPLIANCE PERIOD WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT OR PURSUANT TO CLAUSE (E) PRIOR TO THE RESALE RESTRICTION
TERMINATION DATE TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION
AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM, AND (2) IN EACH OF THE
FOREGOING CASES, TO REQUIRE THAT A CERTIFICATE OF TRANSFER IN THE FORM APPEARING
ON THIS NOTE IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE. THIS
LEGEND WILL BE REMOVED UPON THE REQUEST OF A HOLDER AFTER THE RESALE RESTRICTION
TERMINATION DATE.”
 
Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.
 
SECTION 8. Indemnification.
 
(a) Indemnification of the Initial Purchasers.  The Company agrees to indemnify
and hold harmless each Initial Purchaser, its affiliates, directors, officers
and employees, and each person, if any, who controls any Initial Purchaser
within the meaning of the Securities Act and the Exchange Act against any loss,
claim, damage, liability or expense, as incurred, to which such Initial
Purchaser, affiliate, director, officer, employee or controlling person may
become subject, under the Securities Act, the Exchange Act or other federal or
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Company), insofar as such loss, claim, damage, liability or
expense (or actions in respect thereof as contemplated below) arises out of or
is based:  (i) upon any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; (ii) in whole or in part upon any inaccuracy in the representations
and warranties of the Company contained herein; (iii) in whole or in part upon
any failure of the Company to perform its obligations hereunder or under law;
(iv) any act or failure to act or any alleged act or failure to act by any
Initial Purchaser in connection with, or relating in any manner to, the offering
contemplated hereby, and which is included as part of or referred to in any
loss, claim, damage, liability or action arising out of or based upon any matter
covered by clause (i) above, provided that the Company shall not be liable under
this clause (iv) to the extent that a court of competent jurisdiction shall have
determined by a final judgment that such loss, claim, damage, liability or
action resulted directly from any such acts or failures to act undertaken or
omitted to be taken by such Initial Purchaser through its gross negligence or
willful misconduct; and to reimburse each Initial Purchaser and each such
affiliate, director, officer, employee or controlling person for any and all
expenses (including the fees and disbursements of counsel chosen by Merrill
Lynch) as such expenses are reasonably incurred by such Initial Purchaser or
such affiliate, director, officer, employee or controlling person in connection
with investigating, defending, settling, compromising or paying any such loss,
claim, damage, liability, expense or action; provided, however, that the
foregoing indemnity agreement shall not apply, with respect to an Initial
Purchaser, to any loss, claim, damage, liability or expense to the extent, but
only to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by such Initial
Purchaser through the Representatives expressly for use in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto).  The indemnity agreement set forth in this Section 8(a) shall be in
addition to any liabilities that the Company may otherwise have.
 
(b) Indemnification of the Company.  Each Initial Purchaser agrees, severally
and not jointly, to indemnify and hold harmless the Company and its directors
and each person, if any, who controls the Company within the meaning of the
Securities Act or the Exchange Act, against any loss, claim, damage, liability
or expense, as incurred, to which the Company or any such director or
controlling person may become subject, under the Securities Act, the Exchange
Act or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Initial Purchaser), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser through the Representatives expressly for use
therein; and to reimburse the Company and each such director or controlling
person for any and all expenses (including the fees and disbursements of
counsel) as such expenses are reasonably incurred by the Company or such
director or controlling person in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action.  The Company hereby acknowledges that the only information
that the Initial Purchasers through the Representatives have furnished to the
Company expressly for use in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto) are the statements set forth
in the fourth, seventh, eighth and ninth paragraphs under the caption “Plan of
Distribution” in the Preliminary Offering Memorandum and the Final Offering
Memorandum.  The indemnity agreement set forth in this Section 8(b) shall be in
addition to any liabilities that each Initial Purchaser may otherwise have.
 
(c) Notifications and Other Indemnification Procedures.  Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof; provided that the failure to so
notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 8 except to the extent that
it has been materially prejudiced by such failure (through the forfeiture of
substantive rights and defenses) and shall not relieve the indemnifying party
from any liability that the indemnifying party may have to an indemnified party
other than under this Section 8.  In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties.  Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that the indemnifying party shall not be liable for the expenses of more than
one separate counsel (together with local counsel (in each jurisdiction)), which
shall be selected by Merrill Lynch in the case of counsel representing the
Initial Purchasers or their related persons), representing the indemnified
parties who are parties to such action); or (ii) the indemnifying party shall
not have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying party.
 
(d) Settlements.  The indemnifying party under this Section 8 shall not be
liable for any settlement of any proceeding effected without its written
consent, which will not be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment.  No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding; and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.
 
SECTION 9. Contribution.  If the indemnification provided for in Section 8
hereof is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other hand, from the offering of the Securities pursuant to
this Agreement; or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and the Initial Purchasers, on the other
hand, in connection with the statements or omissions or inaccuracies in the
representations and warranties herein which resulted in such losses, claims,
damages, liabilities or expenses, as well as any other relevant equitable
considerations.  The relative benefits received by the Company, on the one hand,
and the Initial Purchasers, on the other hand, in connection with the offering
of the Securities pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Securities pursuant to this Agreement (before deducting expenses) received by
the Company, and the total discount received by the Initial Purchasers bear to
the aggregate initial offering price of the Securities.  The relative fault of
the Company, on the one hand, and the Initial Purchasers, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact or any such inaccurate or alleged inaccurate
representation or warranty relates to information supplied by the Company, on
the one hand, or the Initial Purchasers, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission or inaccuracy.
 
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.  The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.
 
The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 9.
 
Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it.  No
person guilty of fraudulent misrepresentation (within the meaning of Section 11
of the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 9 are several, and not joint,
in proportion to their respective commitments as set forth opposite their names
in Schedule A.  For purposes of this Section 9, each director, officer and
employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director of the Company, and each person, if any, who controls the Company with
the meaning of the Securities Act and the Exchange Act shall have the same
rights to contribution as the Company.
 
SECTION 10. Termination of this Agreement.  Prior to the Closing Date, this
Agreement may be terminated by the Representatives by notice given to the
Company if at any time:  (i) trading or quotation in any of the Company’s
securities shall have been suspended or limited by the Commission or by the
NYSE; (ii) trading in securities generally on either the Nasdaq Stock Market or
the NYSE shall have been suspended or limited, or minimum or maximum prices
shall have been generally established on any of such quotation system or stock
exchange by the Commission or FINRA; (iii) a general banking moratorium shall
have been declared by any federal or New York authorities; (iv) there shall have
occurred any outbreak or escalation of national or international hostilities or
any crisis or calamity, or any change in the United States or international
financial markets, or any substantial change or development involving a
prospective substantial change in United States’ or international political,
financial or economic conditions, as in the judgment of the Representatives is
material and adverse and makes it impracticable or inadvisable to proceed with
the offering sale or delivery of the Securities in the manner and on the terms
described in the Pricing Disclosure Package or to enforce contracts for the sale
of securities; (v) in the judgment of the Representatives there shall have
occurred any Material Adverse Change; or (vi) the Company shall have sustained a
loss by strike, fire, flood, earthquake, accident or other calamity of such
character as in the judgment of the Representatives may interfere materially
with the conduct of the business and operations of the Company regardless of
whether or not such loss shall have been insured.  Any termination pursuant to
this Section 10 shall be without liability on the part of (1) the Company to any
Initial Purchaser, except that the Company shall be obligated to reimburse the
expenses of the Initial Purchasers pursuant to Sections 4 and 6 hereof; (2) any
Initial Purchaser to the Company; or (3) any party hereto to any other party
except that the provisions of Sections 8 and 9 hereof shall at all times be
effective and shall survive such termination.
 
SECTION 11. Representations and Indemnities to Survive Delivery.  The respective
indemnities, agreements, representations, warranties and other statements of the
Company, its directors and the several Initial Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of any Initial Purchaser, the Company, or
any of their partners, officers or directors or any controlling person, as the
case may be, and will survive delivery of and payment for the Securities sold
hereunder and any termination of this Agreement.
 
SECTION 12. Notices.  All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:
 
 
If to the Initial Purchasers:

 
 
Merrill Lynch, Pierce, Fenner & Smith Incorporated

 
One Bryant Park

 
New York, New York 10036

 
Facsimile:  (212) 901-7897

 
Attention:  Legal Department

 
 
with a copy (which shall not constitute notice) to:

 
 
Baker Botts L.L.P.

 
2001 Ross Avenue

 
Dallas, Texas 75201

 
Facsimile:  (214) 661-4634

 
Attention:  Douglass M. Rayburn

 
 
If to the Company:

 
 
SM Energy Company

 
1775 Sherman Street, Suite 1200

 
Denver, Colorado 80203

 
Facsimile:  (303) 864-2598

 
Attention:  General Counsel

 
 
with a copy (which shall not constitute notice) to:

 
Vinson & Elkins L.L.P.
First City Tower
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Facsimile:  (713) 758-4592
Attention:  T. Mark Kelly


Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.
 
SECTION 13. Successors.  This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation
hereunder.  The term “successors” shall not include any Subsequent Purchaser or
other purchaser of the Securities as such from any of the Initial Purchasers
merely by reason of such purchase.
 
SECTION 14. Authority of the Representatives.  Any action by the Initial
Purchasers hereunder may be taken by the Representatives on behalf of the
Initial Purchasers, and any such action taken by the Representatives shall be
binding upon the Initial Purchasers.
 
SECTION 15. Partial Unenforceability.  The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof.  If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
 
SECTION 16. Governing Law Provisions.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.
 
(a) Consent to Jurisdiction.  Any legal suit, action or proceeding arising out
of or based upon this Agreement or the transactions contemplated hereby
(“Related Proceedings”) may be instituted in the federal courts of the United
States of America located in the City and County of New York or the courts of
the State of New York in each case located in the City and County of New York
(collectively, the “Specified Courts”), and each party irrevocably submits to
the exclusive jurisdiction (except for suits, actions, or proceedings instituted
in regard to the enforcement of a judgment of any Specified Court in a Related
Proceeding, as to which such jurisdiction is non-exclusive) of the Specified
Courts in any Related Proceeding.  Service of any process, summons, notice or
document by mail to such party’s address set forth above shall be effective
service of process for any Related Proceeding brought in any Specified
Court.  The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Specified Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum.
 
SECTION 17. Default of One or More of the Several Initial Purchasers.  If any
one or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date.  If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination.  In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.
 
As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17.  Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.
 
SECTION 18. No Advisory or Fiduciary Responsibility.  The Company acknowledges
and agrees that:  (i) the purchase and sale of the Securities pursuant to this
Agreement, including the determination of the offering price of the Securities
and any related discounts and commissions, is an arm’s-length commercial
transaction between the Company, on the one hand, and the several Initial
Purchasers, on the other hand, and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement; (ii) in connection with each
transaction contemplated hereby and the process leading to such transaction each
Initial Purchaser is and has been acting solely as a principal and is not the
agent or fiduciary of the Company or its affiliates, stockholders, creditors or
employees or any other party; (iii) no Initial Purchaser has assumed or will
assume an advisory or fiduciary responsibility in favor of the Company with
respect to any of the transactions contemplated hereby or the process leading
thereto (irrespective of whether such Initial Purchaser has advised or is
currently advising the Company on other matters) or any other obligation to the
Company except the obligations expressly set forth in this Agreement; (iv) the
several Initial Purchasers and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company, and the several Initial Purchasers have no obligation to disclose any
of such interests by virtue of any fiduciary or advisory relationship; and (v)
the Initial Purchasers have not provided any legal, accounting, regulatory or
tax advice with respect to the offering contemplated hereby, and the Company has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it deemed appropriate.
 
This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the several Initial Purchasers, or any
of them, with respect to the subject matter hereof.  The Company hereby waives
and releases, to the fullest extent permitted by law, any claims that the
Company may have against the several Initial Purchasers with respect to any
breach or alleged breach of fiduciary duty.
 
SECTION 19. General Provisions.  This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof.  This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  Delivery
of an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof.  This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit.  The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.
 
 
 
 
If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
 

     Very truly yours,            SM Energy Company          By:   /s/ DAVID W.
COPELAND      David W. Copeland      Senior Vice President and General Counsel

 
 
 
 
 

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.
 
Merrill Lynch, Pierce, Fenner & Smith
                      Incorporated 
Wells Fargo Securities, LLC
Acting on behalf of themselves and as the
Representatives of the several Initial Purchasers


By:           Merrill Lynch, Pierce, Fenner & Smith
         Incorporated


By:
/s/ J. LEX MAULTSBY

 
Name: J. Lex Maultsby

 
Title: Managing Director





By:           Wells Fargo Securities, LLC
 

 By: /s/ JEFF GORE   Name: Jeff Gore   Title: Managing Director

     

 
 
 
 


SCHEDULE A
 
Initial Purchasers
Aggregate Principal Amount of Securities to be Purchased
Merrill Lynch, Pierce, Fenner & Smith
Incorporated                                                                                                              
$126,000,000
Wells Fargo Securities,
LLC                                                                                                              
126,000,000
J.P. Morgan Securities
LLC                                                                                                              
24,500,000
BBVA Securities
Inc.                                                                                                              
14,875,000
Comerica Securities,
Inc.                                                                                                              
14,875,000
U.S. Bancorp Investments,
Inc.                                                                                                              
12,250,000
Lloyds TSB Bank
plc                                                                                                              
7,875,000
RBC Capital Markets,
LLC                                                                                                              
7,875,000
KeyBanc Capital Markets
Inc.                                                                                                              
7,000,000
BOSC,
Inc.                                                                                                              
4,375,000
Capital One Southcoast,
Inc.                                                                                                              
4,375,000
Total
$ 350,000,000






Schedule A-1
 
 
 
 

EXHIBIT A
 
Form of opinion of counsel for the Company to be delivered pursuant to Section
5(c) of the Purchase Agreement.
 
(a) The Company is validly existing as a corporation and is in good standing
under the laws of the State of Delaware, with full power and authority necessary
to own or lease its properties and to conduct its business, in each case as
described in the Pricing Disclosure Package and the Final Offering Memorandum in
all material respects.
 
(b) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Indenture, the Securities and the
Exchange Securities; the Indenture meets the requirements for qualification
under the Trust Indenture Act; the Indenture has been duly and validly
authorized by the Company and, when duly executed and delivered by the Company
(assuming the due authorization, execution and delivery thereof by the Trustee),
will constitute the valid and legally binding agreement of the Company,
enforceable against the Company in accordance with its terms, except that the
enforcement thereof may be subject to the Enforceability Exceptions.
 
(c) The Securities have been duly and validly authorized by the Company and,
when duly executed and delivered by the Company and paid for by the Initial
Purchasers in accordance with the terms of the Purchase Agreement (assuming the
due authorization, execution and delivery of the Indenture by the Trustee and
due authentication and delivery of the Securities by the Trustee in accordance
with the Indenture), will constitute the valid and legally binding obligations
of the Company, entitled to the benefits of the Indenture, and enforceable
against the Company in accordance with their terms, except that the enforcement
thereof may be subject to the Enforceability Exceptions.
 
(d) The Exchange Securities have been duly and validly authorized by the
Company, and if and when the Exchange Securities are duly executed and delivered
by the Company in accordance with the terms of the Registration Rights Agreement
and the Indenture (assuming the due authorization, execution and delivery of the
Indenture by the Trustee and due authentication and delivery of the Exchange
Securities by the Trustee in accordance with the Indenture), will constitute the
valid and legally binding obligations of the Company, entitled to the benefits
of the Indenture, and enforceable against the Company in accordance with their
terms, except that the enforcement thereof may be  subject to the Enforceability
Exceptions.
 
(e) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Registration Rights Agreement; the
Registration Rights Agreement has been duly and validly authorized by the
Company and, when duly executed and delivered by the Company (assuming the due
authorization, execution and delivery thereof by the Initial Purchasers), will
constitute the valid and legally binding agreement of the Company, enforceable
against the Company in accordance with its terms, except that (A) the
enforcement thereof may be subject to the Enforceability Exceptions and (B) any
rights to indemnity or contribution thereunder may be limited by federal and
state securities laws and public policy considerations.
 
(f) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Purchase Agreement and to
consummate the transactions contemplated thereby; the Purchase Agreement and the
consummation by the Company of the transactions contemplated thereby have been
duly and validly authorized by the Company.  The Purchase Agreement has been
duly executed and delivered by the Company.
 
(g) The execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby (including, without
limitation, the issuance and sale of the Securities to the Initial Purchasers)
will not constitute or result in a breach or a default under (or an event that
with notice or passage of time or both would constitute a default under) any of
(i) any instrument to which the Company is a party and which is filed as an
exhibit and set forth on the exhibit list to the Company’s Annual Report on Form
10-K for the year ended December 31, 2009 or any other report filed by the
Company with the Commission under Section 13(a) of the Exchange Act after the
date of such Annual Report on Form 10-K and through the dates of the Pricing
Disclosure Package and the Final Offering Memorandum, which reports are
incorporated by reference in the Pricing Disclosure Package and the Final
Offering Memorandum, (ii) the restated certificate of incorporation or restated
by-laws of the Company, or (iii) any statute or any judgment, order or
regulation of any court or arbitrator or governmental or regulatory authority
known to us, except, with respect to clauses (i) and (iii) only, for any such
conflict, breach, violation or default that would not reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Change.  With
respect to clause (iii) above, such counsel need express no opinion as to the
applicability of any state securities or Blue Sky laws or federal or state
antifraud laws, rules or regulations.
 
(h) No consent, approval, authorization or order of any governmental authority
is required for the issuance and sale by the Company of the Securities to the
Initial Purchasers or the consummation by the Company of the other transactions
contemplated by the Purchase Agreement, except (i) such as may be required under
Blue Sky laws, as to which such counsel need express no opinion, (ii) such as
may be required under federal securities laws, as to which such counsel need
express no opinion other than the opinion provided in paragraph (j) below, and
(iii) those which have previously been obtained.
 
(i) The Company is not, and immediately after the sale of the Securities to be
sold pursuant to the Purchase Agreement and the application of the proceeds from
such sale (as described in the Pricing Disclosure Package and the Final Offering
Memorandum under the caption “Use of Proceeds”) will not be, an “investment
company” as such term is defined in the Investment Company Act.
 
(j) Assuming the accuracy of the representations, warranties and agreements of
the Company and the Initial Purchasers contained in this Agreement, (A) no
registration under the Securities Act of the Securities is required in
connection with the sale of the Securities to the Initial Purchasers or in
connection with the initial resale of the Securities by the Initial Purchasers,
in each case as contemplated by the Purchase Agreement, the Pricing Disclosure
Package and the Final Offering Memorandum, and (B) prior to the commencement of
the Exchange Offer or the effectiveness of any registration statement prepared
in connection with the Company’s obligations under the Registration Rights
Agreement, the Indenture is not required to be qualified under the Trust
Indenture Act.
 
(k) The statements under the captions “Description of Notes,” “Description of
Other Indebtedness,” “Plan of Distribution,” “Transfer Restrictions” and
“Certain United States Federal Income Tax Considerations” in the Pricing
Disclosure Package and the Final Offering Memorandum, insofar as such statements
relate to statements of law or summaries of documents referred to therein or of
legal conclusions, have been reviewed by us and such statements of law and
summaries of documents are accurate in all material respects.
 
In addition, such counsel shall also state that it has participated in
conferences with representatives of the Company and with representatives of its
independent accountants and independent reserve engineers at which conferences
the contents of the Pricing Disclosure Package and the Final Offering Memorandum
and any amendment and supplement thereto and related matters were discussed.
Although such counsel has not undertaken to determine independently, and does
not assume any responsibility for, or express any opinion regarding the
accuracy, completeness or fairness of the statements contained in the Pricing
Disclosure Package or the Final Offering Memorandum and any amendment or
supplement thereto (except as expressly provided above), based upon the
participation described above, nothing has come to the attention of such counsel
to cause such counsel to believe that the Pricing Disclosure Package, as of the
Time of Sale, or that the Final Offering Memorandum, as of its date or at the
Closing Date, contained or contains any untrue statement of a material fact or
omitted or omits to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. In making the foregoing statement, such counsel need not express any
comment or belief with respect to the financial statements and notes and related
schedules and other financial and accounting data and the oil and natural gas
reserve estimates contained in or omitted from the Pricing Disclosure Package or
the Final Offering Memorandum.
 





 
Exhibit A-1
 
 
 
 

ANNEX I
 
 
             Pricing Supplement Dated January 31, 2011 to Preliminary Offering
Memorandum Dated January 25, 2011.
 
   PRICING
SUPPLEMENT                                                                                                                                          STRICTLY
CONFIDENTIAL
 
US$350,000,000


SM ENERGY COMPANY


6⅝% Senior Notes due 2019


January 31, 2011


 
This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated January 25, 2011. The information in this
Pricing Supplement supplements the Preliminary Offering Memorandum and
supersedes the information in the Preliminary Offering Memorandum to the extent
inconsistent with the information in the Preliminary Offering
Memorandum.  Capitalized terms used but not defined in this Pricing Supplement
have the respective meanings ascribed to them in the Preliminary Offering
Memorandum.
 
The Notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and are being offered only to qualified institutional
buyers pursuant to Rule 144A under the Securities Act and outside the United
States to non-U.S. persons in accordance with Regulation S under the Securities
Act.  The Notes are not transferable except in accordance with the restrictions
described under “Transfer Restrictions” in the Preliminary Offering Memorandum.
 
Terms Applicable to the 6⅝% Senior Notes due 2019
Issuer:
SM Energy Company (the “Company”)
Principal Amount:
$350,000,000
Net Proceeds:
$341,125,000
Use of Proceeds:
To repay borrowings outstanding under the credit facility, fund ongoing capital
expenditure program and for general corporate purposes
Title of Securities:
6⅝% Senior Notes due 2019 (the “Notes”)
Final Maturity Date:
February 15, 2019
Issue Price:
100.000%, plus accrued interest, if any, from February 7, 2011
Coupon:
6.625%
Yield to Maturity:
6.625%
Interest Payment Dates:
February 15 and August 15, beginning on August 15, 2011
Record Dates:
February 1 and August 1
Optional Redemption:
The Notes may be redeemed, in whole or in part, at any time prior to February
15, 2015, at the option of the Company, at a redemption price equal to 100% of
the principal amount of the Notes redeemed plus the Applicable Premium as of,
and accrued and unpaid interest to, the applicable redemption date.
 
In addition, on or after February 15, 2015, the Company may redeem all or, from
time to time, a part of the Notes at the following redemption prices (expressed
as a percentage of principal amount of the Notes), plus accrued and unpaid
interest on the Notes, if any, to the applicable redemption date, if redeemed
during the twelve-month period beginning on February 15 of the years indicated
below:
 
Year                                                Percentage
2015................................................103.313%
2016................................................101.656%
2017 and thereafter......................100.000%
Optional Redemption with Equity Proceeds:
Up to 35% at 106.625% prior to February 15, 2014, plus accrued and unpaid
interest on the Notes, if any, to the applicable redemption date
Initial Purchasers:
Merrill Lynch, Pierce, Fenner & Smith
       Incorporated
Wells Fargo Securities, LLC
J.P. Morgan Securities LLC
BBVA Securities Inc.
Comerica Securities, Inc.
U.S. Bancorp Investments, Inc.
Lloyds TSB Bank plc
RBC Capital Markets, LLC
KeyBanc Capital Markets Inc.
BOSC, Inc.
Capital One Southcoast, Inc.
Trade Date:
January 31, 2011
Settlement Date:
February 7, 2011 (T+5 business days)
Denominations:
$2,000 and integral multiples of $1,000 in excess thereof
Distribution:
144A and Regulation S with registration rights as set forth in the Preliminary
Offering Memorandum
CUSIP and ISIN Numbers:
 
144A Notes:                                                 Reg S Notes:
CUSIP: 78454L AA8                                     CUSIP: U83067 AA3
ISIN: US78454LAA89                                   ISIN: USU83067AA31
Changes to the Preliminary Offering Memorandum:
 
The following changes will be made to the Preliminary Offering Memorandum:

 
Summary
 
The following disclosure under “Summary—The Offering—Ranking” on page 5 and each
other location where such information appears in the Preliminary Offering
Memorandum is amended to read as follows:
 
At September 30, 2010, after giving effect to the issuance and sale of the Notes
and the application of the estimated net proceeds therefrom as set forth under
‘‘Use of Proceeds,’’ we would have had total consolidated indebtedness of $637.5
million, consisting of $287.5 million of our outstanding 3.50% Senior
Convertible Notes and $350 million of the Notes offered hereby, and we would
have been able to incur an additional $677.5 million of secured indebtedness
under our credit facility.
 
The following disclosure is added following “Table of Contents” on page i and in
“Plan of Distribution” on page 150 of the Preliminary Offering Memorandum:
 
We expect delivery of the Notes will be made against payment therefor on or
about February 7, 2011, which is the fifth business day following the date of
pricing of the Notes (such settlement being referred to as “T+5”). Under Rule
15(c)6-1 of the Exchange Act, trades in the secondary market generally are
required to settle in three business days unless the parties to any such trade
expressly agree otherwise. Accordingly, purchasers who wish to trade the Notes
on the date of pricing of the Notes or during the next succeeding business day
will be required, by virtue of the fact that the Notes initially will settle in
T+5, to specify an alternate settlement cycle at the time of any such trade to
prevent failed settlement and should consult their own advisers.
 
Annex I-1
 
 
 
Other information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent effected by the
changes described herein.
 
This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these Notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.
 
Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg email or another communication system.
 


 


 
 


 
 


 
 


 



 
Annex I-2
 
 
 
 

ANNEX II
 
Each Initial Purchaser understands that:
 
Such  Initial Purchaser agrees that it has not offered or sold and will not
offer or sell the Securities in the United States or to, or for the benefit or
account of, a U.S. Person (other than a distributor), in each case, as defined
in Rule 902 of Regulation S (i) as part of its distribution at any time and (ii)
otherwise until 40 days after the later of the commencement of the offering of
the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act.  Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.
 
Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:
 
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect.  Terms used above have the
meanings assigned to them in Regulation S under the Securities Act.”
 



 
Annex II-1
 
